ORDER
Appellant/Cross-appellees’ petition for rehearing and suggestion for rehearing en banc is granted. This case is set for re-argument on Tuesday, May 3, 2005 at 2:00 p.m. in Denver, Colorado. Argument will be limited to 15 minutes per side. The state of Wyoming shall file a supplemental brief, limited to 20 pages in length, on or before March 22, 2005. The Northern Arapahoe Tribe may file a response, likewise limited to 20 pages in length, on or before April 13, 2005. In their briefs, the parties shall address the following questions:
Whether, pursuant to the Indian Gaming Regulatory Act (IGRA), 25 U.S.C. §§ 2701 et seq., the state of Wyoming must negotiate with the Northern Arapahoe Tribe with respect to casino-style gaming, slot machine wagering, Calcutta and parimutuel gaming? In addition, the parties shall address with specificity whether Wyoming’s allowance of casino-style gambling for social purposes amounts to a general allowance of “such gaming” within the contemplation of the IGRA.
*934In light of the proximity of the oral argument date, the court will not look favorably on motions for extension of time.